Citation Nr: 0218300	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  95-24 149	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sinusitis, claimed 
as secondary to service-connected residuals of a 
tonsillectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from December 1943 to May 
1946 and from April 1949 to February 1950.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In that decision, the RO granted 
service connection for residuals of a tonsillectomy and 
assigned a noncompensable rating.  In the same rating 
decision, the RO denied service connection for bilateral 
defective hearing and also denied service connection for 
sinusitis, claimed by the veteran as secondary to his 
tonsillectomy.  During the course of the appeal, the case 
was transferred to the RO in Roanoke, Virginia.  

In a March 2001 decision, the Board denied entitlement to 
a compensable rating for tonsillectomy residuals and 
remanded the issues of entitlement to service connection 
for bilateral defective hearing and sinusitis to the RO 
for additional development.  Subsequently, in a rating 
decision dated in May 2002, the RO granted service 
connection for bilateral hearing loss and notified the 
veteran that this was a full grant of benefits sought on 
appeal.  In a May 2002 supplemental statement of the case 
(SSOC), the RO continued the denial of service connection 
for sinusitis, and that issue has been returned to the 
Board for further appellate consideration.  The veteran's 
only contentions concerning sinusitis are that the 
disability is due to his service-connected residuals of a 
tonsillectomy, and the Board's decision will, therefore, 
address only the secondary service connection claim.  

In its May 2002 rating decision, the RO assigned a 
noncompensable rating for the veteran's bilateral hearing 
loss and denied entitlement to a 10 percent rating under 
38 C.F.R. § 3.324 based on multiple noncompensable 
service-connected disabilities.  There is no indication in 
the record that the veteran has disagreed with those 
determinations, and those issues are not before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
(pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process).  

FINDINGS OF FACT

1.  The veteran currently has sinusitis.  

2.  Service connection has been established for bilateral 
hearing loss and residuals of a tonsillectomy.  

3.  The competent and probative evidence of record does 
not indicate that the veteran's sinusitis was caused or 
aggravated by a service-connected disability.  


CONCLUSION OF LAW

The veteran's sinusitis is not proximately due to or the 
result of, nor has it been aggravated by, a service-
connected disability.  38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his sinusitis is the result of 
the tonsillectomy that he underwent in service in 1945.  

In the interest of clarity, the Board will initially 
review various laws generally pertaining to the issue on 
appeal.  The Board will then move on to an analysis of 
that issue.

Duty to Notify/Assist

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulation pertaining 
to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) apply to the 
veteran's claim.  The Board further finds that development 
of the issue on appeal has proceeded in accordance with 
the law and regulations.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  

(a) Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In its May 1995 statement of the case, the RO gave the 
veteran notice of the VA regulation pertaining to 
secondary service connection, and by its October 2000 
SSOC, the RO notified the veteran that medical evidence 
indicating a relationship between sinusitis and his 
tonsillectomy was necessary to substantiate his claim.  In 
an August 2001 letter, the RO notified the veteran that he 
should provide the names and addresses of all medical 
professionals who had treated him for sinusitis and should 
provide the name and when he saw the VA physician who told 
him his sinusitis was connected with his tonsillectomy.  
With its May 2002 SSOC the RO provided the veteran with 
the full text of 38 C.F.R. § 3.159 and again informed him 
of the rationale for the denial of his claim.  

The veteran's representative has reviewed the claims file 
and neither the representative nor the veteran has 
indicated that the veteran has any additional evidence to 
submit. The RO notified the veteran each time his case was 
sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

(b) Duty to Assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  VA's duty includes making efforts to obtain 
his service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  In a claim for disability compensation, VA will 
provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159.  

The RO has obtained the veteran's service medical records 
for the relevant period of service from 1943 to 1946 and 
provided him VA examinations in April 1996, October 1999 
and April 2002.  Further, the RO obtained VA treatment 
records for the veteran.  In addition the RO attempted to 
obtain disability records for the veteran from the Social 
Security Administration, but in correspondence received in 
August 2001, that agency reported that it could not send 
requested medical records because the veteran's folder had 
been destroyed.  At the veteran's request, arrangements 
were made for a hearing before a traveling member of the 
Board, but without explanation the veteran failed to 
appear for the scheduled hearing.  The veteran and his 
representative have been accorded the opportunity to 
present additional evidence and argument, but neither the 
veteran nor his representative has indicated the existence 
of any other evidence that is relevant to his appeal.  

The Board concludes that all relevant data has been 
obtained for the purpose of determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating his claim. Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).  

Secondary Service Connection

Service connection may be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The United States Court of Appeals for Veterans Claims 
(the Court) has defined "disability" in this context as 
impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused 
by the service-connected disorder.  In other words, it is 
not necessary that an etiological relationship exist 
between the service-connected disorder and the non-service 
connected disorder.  If a non-service connected disorder 
is aggravated by a service-connected disorder, the veteran 
is entitled to compensation for the degree of increased 
disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to warrant the grant of service connection based 
on an etiological relationship to a service-connected 
disorder, competent medical evidence must show that such a 
relationship exists.  See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).  

Standard of Review

The determination as to whether the requirements for 
service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 2002); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2002). The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that "when the positive 
and negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran 
must prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Board initially observes that available service 
medical records are silent for any complaint or clinical 
finding pertaining to sinusitis, and the veteran does not 
claim otherwise.  The matter of direct service connection 
has not been raised nor is it inferred from the record, 
and it will not be addressed in this decision.

The veteran's contention is that his sinusitis, which has 
at times been diagnosed as chronic maxillary and ethmoid 
sinusitis, is etiologically related to the tonsillectomy 
he underwent in service in 1945.  Service connection has 
been granted for residuals of the tonsillectomy, and a 
noncompensable rating has been assigned.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) evidence of a service-connected 
disability; and (3) medical evidence of a nexus between 
the service-connected disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 
8 (1999).  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

With respect to element (1), a current disability, it is 
undisputed that the veteran has chronic sinusitis.  It is 
also undisputed that the veteran has a service-connected 
disability, residuals of a tonsillectomy.  Hickson element 
(2) has therefore been met.  The area of controversy 
revolves around element (3), medical nexus evidence.

On review of the record, the Board finds no medical 
evidence that supports the veteran's claim.  In this 
regard, the evidence shows that at his VA examination in 
April 1996, the veteran complained of chronic difficulty 
breathing through his nose.  At that time there was no 
drainage.  Examination of the nose showed a deviated 
septum, but with an adequate airway.  X-rays of the 
paranasal sinuses showed what the radiologist described as 
a suggestion of slight mucosal membrane thickening, 
greater in the right maxillary antrum.  VA outpatient 
records do show that in August 1997 the veteran complained 
that he still had some nasal stuffiness.  

At a VA examination for respiratory diseases in October 
1999, the examiner noted that it had been requested that 
the veteran be examined for residuals and/or disabling 
effects of his 1945 tonsillectomy.  It was noted that the 
veteran was being treated for chronic maxillary and 
ethmoid sinusitis and that the veteran reported 
significant postnasal drip.  The diagnosis after 
examination was status post tonsillectomy in 1945.  The 
examiner did not make any statement about a relationship 
between the sinusitis and the tonsillectomy, but did say 
there was no clinical residual as a result of the 
tonsillectomy.  

At the most recent VA examination in April 2002, wherein 
the examiner was requested to review the record, examine 
the veteran and provide an opinion as to the relationship 
of the veteran's sinusitis to his tonsillectomy, the 
examiner noted the veteran's history of tonsillectomy in 
service.  He noted that the veteran stated that since 
service he had had no problems with his throat, but that 
his chief complaint was constant drainage down the back of 
this throat, which he had had for years.  The veteran 
reported that he had not had a lot of trouble with sinus 
infections.  Examination confirmed the surgical absence of 
tonsils.  Examination revealed no pus or polyps in the 
nose, and there was no infection present.  The examiner 
specifically stated that he really did not feel that the 
tonsillectomy had anything to do with the veteran's sinus 
problem.  

During the course of the appeal, the RO has obtained VA 
treatment records from the VA medical center where the 
veteran has reported that he has received treatment for 
sinusitis from the 1980s.  The veteran has not identified 
any private medical facility where he has received 
treatment or evaluation of his sinusitis, and none of the 
VA treatment records include a statement from any examiner 
relating sinusitis to the veteran's tonsillectomy or to 
any tonsillectomy residuals.  In his statements to the RO, 
the veteran has reported that a specific VA physician told 
him that tonsillectomies could cause other problems such 
as hearing, sinuses and speech.  As was noted above, such 
a statement has not been found on review of the veteran's 
VA treatment records.  The Board has only the veteran's 
account of what a physician purportedly said.  Such an 
account, filtered as it is through a layman's 
sensibilities, is not competent medical evidence, and the 
Board accords such statements no weight of probative 
value.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Board is left with the veteran's own opinion that his 
sinusitis is related to his service-connected 
tonsillectomy.  It is now well-established that a lay 
person without medical training, such as the veteran, is 
not competent to opine on medical matters such as 
diagnosis, date of onset or cause of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(2) ("competent lay evidence" 
means any evidence not requiring specialized education, 
training or experience).  The Court has further held that 
a veteran's assertions, no matter how sincere, are not 
probative of a nexus between the claimed disability and an 
in-service disease or injury, or a service-connected 
disorder.  See Voerth v. West, 13 Vet. App. 118, 120 
(1999).  The veteran's statements and testimony are not, 
therefore, probative of a nexus between his sinusitis and 
his tonsillectomy in service or to its service-connected 
residuals.  

In view of the foregoing, the Board finds that there is no 
competent and probative evidence of record that indicates 
that the veteran's sinusitis is etiologically related to 
the in-service tonsillectomy or to its service-connected 
residuals.  As the preponderance of the evidence is 
against the claim, the Board must conclude that the 
veteran's sinusitis is not proximately due to or the 
result of, nor has it been aggravated by, a service-
connected disability.  


ORDER

Entitlement to service connection for sinusitis, claimed 
as secondary to service-connected residuals of a 
tonsillectomy, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

